                             UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF NEW YORK
__________________________________________
                                                 )
DEJAN NIKOLIC,                                   )
        Petitioner,                              )
                                                 ) No. 20-cv-2500 (LGS)
                v.                               )
                                                 )        ORDER
THOMAS DECKER, in his official capacity as       )
Director of the New York Field Office of U.S.    )
Immigrations & Customs Enforcement;              )
CHAD WOLF, in his official capacity as Acting    )
Secretary, U.S. Department of Homeland Security, )
and CARL E. DUBOIS, in his official capacity as )
Sheriff of Orange County New York,               )
        Respondents.                             )
__________________________________________)

  Upon consideration of the Petitioner’s application for a Temporary Restraining Order, the papers

  submitted by the parties, and the oral argument heard on April 3, 2020, IT IS HEREBY

  ORDERED that:

     1. Respondents shall release the Petitioner from the Orange County Correctional Facility

         by April 3, 2020;

     2. Petitioner shall comply with the New York Executive Order 202.6 (“EO 202.6”), as

         long as it is in effect, in that he must remain in his home with lawful allowances for

         activities such as obtaining food and other necessities, obtaining medical and mental

         health treatment, and working;

     3. Independent of EO 202.6, Petitioner shall be subject to home confinement and may

         leave his home for activities such as obtaining food and other necessities, obtaining

         medical and mental health treatment, and, to the extent Petitioner has been granted

         authorization to lawfully work in the United States, employment;
   4. Petitioner shall be released on an ankle monitor provided by Respondents;

   5. Petitioner shall comply with weekly telephonic check-ins with Respondents;

   6. Sixty days after entry of this order, Petitioner may request that the Court reassess

       whether to maintain the condition of home confinement;

   7. Counsel for both parties will meet and confer in three weeks as to the status of this

       Petition and update the Court in a joint status letter by April 27, 2020, and every 45

       days thereafter; and

   8. Petitioner waived his appearance at the April 3, 2020, conference and the parties

       consented to conducting the April 3, 2020, conference via telephone.



New York, New York

Dated: April 3, 2020
                                                     UNITED STATES DISTRICT JUDGE
